Title: From Thomas Jefferson to Robert Fulton, 16 August 1807
From: Jefferson, Thomas
To: Fulton, Robert


                        
                            Sir
                            
                            Monticello Aug. 16. 07
                        
                        Your letter of July 28. came to hand just as I was about leaving Washington, & it has not been sooner in my
                            power to acknolege it. I consider your Torpedoes as very valuable means of the defence of harbours, & have no doubt that
                            we should adopt them to a considerable degree. not that I go the whole length (as I believe you do) of considering them as
                            solely to be relied on. neither a nation, nor those entrusted with it’s affairs could be justifiable, however, sanguine
                            their expectations, in trusting solely to an engine not yet sufficiently tried under all the circumstances which may
                            occur, & against which we know not as yet what means of parying may be devised. if indeed the mode of attaching them to
                            the cable of a ship be the only one proposed modes of prevention cannot be difficult: but I have ever looked to the
                            submarine boat as most to be depended on for attaching them, & tho’ I see no mention of it in your letter, or your
                            publications, I am in hopes it is not abandoned as impracticable. I should wish to see a corps of young men trained to
                            this service. it would belong to the engineers if at land, but being nautical, I suppose we must have a corps of naval
                            engineers to practice & use them. I do not know whether we have authority to put any part of our existing naval
                            establishment in a course of training: but it shall be the subject of a consultation with the Secretary of the Navy.   Genl. Dearborne has informed you of the urgency of our want of you at N. Orleans for the locks there. I salute you with
                            great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    